'Woods, O. T.,
delivered the opinion of the court.
It would involve so great time and labor to abstract and collate the material facts bearing upon the issues involved in this litigation, as found in the vast record (three large volumes) before us, that we do not feel required to enter upon that work. Besides, we do not think such abstract and collation at all necessary to a thorough comprehension of the conclusions at which we have arrived, and our reasons therefor.
That there was an illegal combination and conspiracy entered into between an unfaithful trustee and the appellees to divest the title to the four plantations in controversy and to invest the same, by reasons of the various fraudulent proceedings and conveyances disclosed, in appellees, we entertain no doubt. Every one of the sales made whereby the titles to the four plantations became apparently vested in Julian Field, was the product of actual fraud- — -fraud in fact. Every one of them wás procured to be made by the trustee, in pursuance of the confederation between the-trustee and these appellees, and for the accomplishment of the original design of enabling the trustee to flagrantly violate his trust. The active aiders and abettors of the trustee occupy, in a court of equity, exactly the position which the trustee occupies, was to be included in the deed. It is certain the appellant's did spoken of as the compromise agreement, cannot stand is equally clear, unless, indeed, a court of equity is impotent to protect Miss Field from the unconscionable advantage taken of her by those with whom she was dealing, and who had despoiled her of a valuable estate, and were, at the time, actually in pos*191session of it. She was a young lady who bad reached her majority on the very day she signed the deed of the 21st of November, 1896. She made the compromise, as we shall call it for the sake of brevity, hastily, and without proper advice, or opportunity to maturely consider with proper advice. She was unacquainted with all the material facts in the case, and she never saw the trust deed of August 30, 1890, in which the equitable estate in this property was conveyed to her and her brother, by her uncle, Eldon 0. Field. She may have heard of such a conveyance, but, it seems clear to us, was ignorant of its provisions and of her rights under it. She could not have been acquainted with its contents or her rights under it, since she had never seen it, heard it read, nor been advised of her rights under it. In making the compromise, it is more than probable that she did not have in contemplation at all the trust deed of August 30, 1890. Moreover, she was not fully advised of all the material facts in the litigation, which she most likely thought she was only compromising. She had not examined the most important depositions taken by her adversaries, nor had all of them been seen by her counsel, who advised her agreement to the compromise. Four of them were not even filed at the date of the compromise, and though these were seen by one of her counsel who attended their taking, it is not shown that this counsellor'examined the exhibits, especially to Lockwood’s deposition. If he did so examine, there is no syllable in this volumnious record, which we have been able to discover, even tending to show that he communicated to the appellant any facts showing the bad faith of the appellees, despite Lockwood’s deposition affirming the bona fides of ap-pellees in this whole transaction.
But it was the duty of these appellees — the confederates of her trustee in the scheme and combination to indirectly do that which they dared not undertake to do directly, in their purpose to acquire title to Eldon Field’s estate and destroy the title of the beneficiaries in the trust deed of August 30, 1890— *192it was tbeir bounden duty, occupying- that relation to Miss Field, to have fully and honestly disclosed to her every material fact of which they had knowledge.
The case is this: Here was a young, inexperienced, and necessitous girl, hastily pressed to a compromise of her rights, without full information of all material facts, and without being offered time for reflection and examination, and with her mother and brother declining then to advise her, agreeing to accept a sum grossly disproportionate to the value of the estate she was advised to quit claim to her adversaries — adversaries who were and long had been in possession of all the material facts, the actual possessors of the entire estate under fraudulent titles, rich and equipped for protracted litigation, whose whole communication to her at that time may be said to have been, practically, “sign, or fight it out.” To permit this compromise to stand, under these circumstances, and to allow these confederates of her unfaithful trustee to enjoy, to the full, the fruits of their fraudulent practices, would be a reproach upon the administration of law by a court of conscience.
We have been impressed and embarrassed by repeated and protracted consideration of the inexplicable pleadings in the case. To the original bill filed by Eldon 0. Field against herself, her brother, her trustee, and Julian Field, the innocent and unconscious instrument employed by that trustee and his confederates, these appellees, this appellant copied an answer prepared for her by the counsel who prepared the bill for Eldon 0. Field, in effect, admitting the fraudulent character of the trust deed of August 30, 1890, under, which she alone ihen claimed. To the amended bill filed by Eldon 0. Field, this girl, then nineteen years of age, signed an answer, also prepared by the counsel who drew the bill and amended bill, in which she denied the fraudulent character of the trust deed of August 30, 1890. On the death of her uncl'e, Eldon 0. Field, this young and inexperienced girl took a position antagonistic to her own interests, and if maintained, destructive of *193her rights under the trust deed, by becoming administratrix, with the will annexed, of the estate of Eldon C. Field, deceased, and his heir at law, ■ though she was not his heir at law at all. She was led to revive the suit of Eldon C. Field against herself and others, as administratrix and. sole legatee and devisee under the will of Eldon 0. Field, deceased. She took leave to withdraw her answer and change her position from that of defendant to that of sole complainant — a position hostile to her interests, and if maintained, destructive of her clear rights under the trust deed.
In this strange attitude of the case, on the pleadings, the cause came on for hearing. After the complainant had introduced all the evidence desired to be presented by her, the respondents, appellees here, amended their answer so as to completely reverse their former position as to the validity of the trust deed of August 30, 1S90. Their answer as originally made, and as adhered to until the cause was' actually being tried, had affirmed the validity of that instrument; the change made was a denial of its validity, and an affirmation of its fraudulent character. The appellant then asked leave to amend her bill so as to affirm the validity of that trust deed, and to strike out the allegation of fraud in its procurement, as charged in the original bill filed by Eldon 0. Field, and reaffirmed by her in her bill as administratrix and sole devisee.
Our opinion is that, in this remakable case, the cause should have been remanded to the docket, with leave to complainant and defendants to reform their pleadings as they might be advised, in order that the real issues might be presented, and the merits of the controversy fairly acted upon.
That substantial right is with Miss Field in the case as thus far developed, we have a strong conviction, and to deny her assertion of those rights by reason of any rules of pleading or practice prevailing in courts of equity, or for any other reason, in the view of the case which we have indicated a^ being entertained by us, should not be permitted until all the powers of *194the court of conscience to have the case properly presented have been exhausted.

Reversed and remanded.